DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose or teach all of the claimed limitations regarding a high density plant cultivation system, including a frame having a frame upstream end and a frame downstream end spaced horizontally apart from the frame upstream end; a plurality of plant trays; the plurality of plant trays for translation along a conveyor axis from a frame upstream end to a frame downstream end;  The plant trays including at least one tray vent passing vertically through the tray body; the tray vent open to the tray top and the tray bottom for passing air vertically through the tray body to deliver air to the plants from below; and an air delivery ductwork which includes a plurality of first ports above each tray for discharging air to the plants from above, and a plurality of second ports for delivering air from the air delivery ductwork upwardly to the plants from below via the tray vents; the plant trays being supported on a conveyor via supports spaced laterally apart from one another by a conveyor opening, the supports engaging laterally spaced apart tray underside surfaces; wherein the vents of the plant trays are laterally intermediate the pair of supports and overlying the conveyor opening.
The prior art of record Schubert (DE 102011050545), Thoma (US 20160235023), and Volpe (US 2018004292) are silent to a plant tray including vents which are laterally intermediate the pair of tray supports and overlying the conveyor opening; wherein the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228.  The examiner can normally be reached on M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/BRITTANY A LOWERY/Examiner, Art Unit 3644                                                                                                                                                                                                        


/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644